Exhibit 10.331

 

SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

Flagler Village Site, Fort Lauderdale, FL – Andrews Village Property

 

This SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made and entered into as of April 30, 2015, by and among ArchCo Residential LLC
(“Purchaser”), and Andrews Village LLC (“Seller”).

 

Recitals

 

This Amendment is made with respect to the following facts:

 

A.           Seller and Purchaser entered into that certain Agreement of
Purchase and Sale dated as of January 12, 2015 (the “Original Agreement”), with
respect to the real property owned by Seller and located on the east side of
North Andrews Avenue between NE 5th Street and NE 6th Street in Fort Lauderdale,
Florida, (the “Property”), as more particularly described in the Original
Agreement.

 

B.           Seller and Purchaser entered into an Amendment to the Original
Agreement dated as of February 9, 2015 (the “First Amendment”). The Original
Agreement, as amended by the First Amendment, is referred to in this Amendment
as the “Purchase Agreement”.

 

C.           While not a party to the Original Agreement, Lender signed the
Original Agreement as consenting to the consummation of the transactions
described in the Purchase Agreement.

 

D.           Seller and Purchaser desire to amend the Purchase Agreement in
accordance with this Amendment.

 

Agreement

 

In consideration of the foregoing Recitals, the conditions, terms, covenants and
agreements set forth in this Amendment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree that the Purchase Agreement is amended as set forth
in this Amendment:

 

1.            Defined Terms. Each initially capitalized term used in this
Amendment has the meaning set forth for that term in the Purchase Agreement,
unless it is otherwise defined in this Amendment.

 

2.          Amendments. The Purchase Agreement is hereby amended as follows:

 

2.1           Extension of Closing Date. Section 1.1(h) of the Purchase
Agreement is amended to read as follows:

 

“(h) Closing Date:            As designated by Purchaser upon not less than five
Business Days’ prior notice, but not later than June 30, 2015.”

 

2.2           2014 Taxes. In consideration for extending the latest Closing Date
as provided in Paragraph 2.1, Purchaser shall pay the unpaid general real estate
taxes and assessments with respect to the Real Property (including any due and
payable interest and delinquency fees and charges) for the 2014 tax year in the
amount of $19,506.47 (the “2014 Taxes”). On or before May 8, 2015, Purchaser
shall deliver to Seller a check payable to the applicable taxing agency in the
amount of the 2014 Taxes and Seller shall deliver the check to the applicable
taxing agency on or before May 22, 2015, as payment for the 2014 Taxes. If
Purchaser does not deliver the check for the 2014 Taxes to Seller on or before
May 8, 2015, the latest Closing Date shall be deemed not to have been extended
as provided in Paragraph 2.1.

 

 

 

 

2.3           Proration of Taxes. The first two sentences of Section 6.1(a) of
the Purchase Agreement are amended to read as follows:

 

“Purchaser shall receive a credit for any accrued but unpaid general real estate
taxes and assessments (including without limitation any assessments imposed by
private covenant, “Taxes”) applicable to any period before April 30, 2015, even
if such Taxes are not yet due and payable. Seller shall receive credit for any
unaccued but paid Taxes for any paid period after and including April 30, 2015.”

 

2.4           Mortgage Loan Interest. The loan secured by the Mortgage is
referred to as the “Mortgage Loan”. At the Closing, Purchaser shall pay, as an
increase to the Purchase Price, an amount equal to the product of 6.50% (the
current interest rate payable under the Mortgage Loan) times $6,678,201.17 (the
outstanding principal balance under the Mortgage Loan) for interest that accrues
on the outstanding balance of the loan secured by the Mortgage during the period
beginning on April 30, 2015 and ending on the Closing Date.

 

3.          Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same Amendment when each party has
signed one of the counterparts. This Amendment may be delivered by facsimile or
other form of electronic transmission. 

 

4.          Entire Agreement. The Purchase Agreement, as amended by this
Amendment, constitutes the full and complete agreement and understanding between
Seller and Purchaser and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Purchase Agreement, as so
amended, and no provision of the Purchase Agreement, as so amended, may be
modified, amended, waived or discharged, in whole or in part, except by a
written instrument executed by Seller and Purchaser. 

 

5.          Full Force and Effect; Incorporation. Except as modified by this
Amendment, the terms and provisions of the Purchase Agreement are hereby
ratified and confirmed and are and shall remain in full force and effect. If any
inconsistency arises between this Amendment and the Purchase Agreement as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. This Amendment shall be construed to
be a part of the Purchase Agreement and shall be deemed incorporated in the
Purchase Agreement by this reference.

 

6.          Effective Date. This Amendment will be effective on the latest date
of execution by Seller, Purchaser or Lender, as indicated on the signature page
of this Amendment.

 





 2 

 

 

The undersigned have executed this Amendment as of the date first written above.

 

Purchaser:

 

ArchCo Residential LLC

 

By:

/s/ Neil T. Brown Date:  4/30/15   Neil T. Brown, its Chief Executive Officer  

 

Seller:

 

Andrews Village LLC

 

By:

/s/ Richard Schwartz Date:  4/30/15   Richard Schwartz, its Managing Member  

 

While not party to the Purchase Agreement, as amended by this Amendment, Lender
consents to Seller entering into this Agreement and the consummation of the
transactions described in the Purchase Agreement, as amended by this Amendment,
in accordance with its terms and conditions.

 

Lender:

 

Sunstate Bank

 

By:

/s/ Charles Davis Date:  5/5/15 Name: Charles Davis   Title: CFO  

 

 3 

